Citation Nr: 0833737	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




1.  Whether the reduction of the disability rating for 
prostate cancer from 100 to 10 percent, effective on April 1, 
2005,was proper. 

2.  Entitlement to an increased rating for the service-
connected adjustment disorder, currently rated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO that reduced the rating assigned for service-connected 
prostate cancer from 100 to 10 percent, effective on April 1, 
2005 and continued a 10 percent rating assigned to the 
service connection adjustment disorder with mixed emotional 
features.  

In August 2004, the veteran testified before a Decision 
Review Officer at the St. Louis, Missouri RO.  A copy of said 
hearing transcript has been associated with the claims file.  

A claims file review reflects that the veteran has raised a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
(see, United States Senate Authorization Form, dated and 
signed by the veteran in December 2006).  As this matter has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board finds that additional substantive development is 
necessary prior to appellate review of the claims currently 
on appeal. 

Reduction of Prostate Cancer rating from 100 to 10 
percent

The veteran is appealing the reduced disability rating 
assigned to his service-connected prostate cancer from 100 to 
10 percent, effective on April 1, 2005.  

As noted in the Introduction, by a January 2005 rating 
action, the RO reduced the rating assigned to the service-
connected prostate cancer from 100 to 10 percent, effective 
on April 1, 2005.  The evidence used by the RO in determining 
the propriety of the reduction included, but was not limited 
to, an October 2004 VA examination report.  (see, January 
2005 rating action and November 2005 Statement of Case).  

A claims file review, however, reflects that a copy of the 
above-referenced October 2004 VA examination report is not 
contained in the claims file.  As this is a crucial piece of 
evidence in the RO's determination to reduce the disability 
rating assigned to the service-connected prostate cancer from 
100 to 10 percent, a copy of the above-referenced VA 
examination report should be secured and associated with the 
claims file prior to final appellate review of the instant 
reduction claim.  See,  Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")  


       Acquired psychiatric disorder with mixed emotional 
features.

The veteran asserts that his service-connected acquired 
psychiatric disorder is more severely disabling than that 
reflected by the currently assigned 10 percent evaluation.  
To this end, he reports having sleep and memory impairment, 
anxiety, depression, and decreased work activity.  (see, VA 
Form 21-4138, Statement in Support of Claim, signed and dated 
by the veteran in March 2005).  

VA last evaluated the veteran for his service-connected 
psychiatric disability in April 2004.  A review of said 
examination report shows that upon mental status evaluation, 
the veteran appeared anxious and discouraged.  It was noted 
that the veteran had been prescribed two psychiatric 
medications, Zoloft and Klonopin, to assist with his 
depression and sleep impairment, respectively.  An assessment 
of an adjustment disorder with mixed emotional features was 
entered.  (see, April 2004 VA mental disorders examination 
report).  

When examined by another doctor in May 2004, the veteran was 
noted to have been depressed.  He complained of having slept 
only three hours a night.  He rated his depression and 
anxiety as a three and five, respectively, on a scale of one 
to ten, with ten being the highest degree of severity.  The 
veteran was placed on an additional psychiatric medication, 
Trazodone, for sleep impairment.  (see, May 2004 report). 

Thus, given the passage of time since the February 2004 VA 
psychiatric examination, the veteran's statements of an 
increase in severity of his psychiatric symptoms, and private 
medical evidence of a possible worsening of his service-
connected psychiatric disorder, the Board is of the opinion 
that a current psychiatric VA examination is warranted prior 
to final appellate review of the claim.  

Accordingly, the case is REMANDED to the RO the following 
action:

1.  The RO should take appropriate 
steps to obtain and associate a copy of 
an October 2004 VA examination report, 
referenced in the appealed January 2005 
rating action and November 2005 
statement of the case.  If the search 
for the October 2004 VA examination 
report has negative results, 
documentation to that effect must be 
added to the claims file.  

2.  The RO then should schedule the 
veteran for a VA psychiatric 
examination to determine the severity 
of the service-connected adjustment 
disorder with mixed features.  The 
examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to 
the nature and extent of the service-
connected adjustment disorder with 
mixed features.  The examiner should 
perform all studies deemed appropriate, 
and set forth all findings relevant to 
the disability examined, in detail in 
the respective examination report.  

The RO should make the claims file 
available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should indicate this fact in 
the examination reports.  The examiner 
should provide a complete rationale for 
any opinion offered in the examination 
report as to the nature and extent of 
severity of the veteran's service-
connected adjustment disorder with 
mixed features. 

The examiner should be requested to 
assign a global assessment of 
functioning (GAF) score and render an 
opinion as to the impact that the 
service-connected adjustment disorder 
with mixed emotional features has on 
his social and industrial adaptability.  
A complete rationale for any opinion 
expressed should be included in the 
report.  

3.  Then, following completion of all 
indicated development, the RO should 
undertake to readjudicate the claims 
based on all the evidence that is of 
record.  If any benefit sought is not 
granted, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for the 
veteran/representative to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purposes 
of this remand are to ensure notice is complete, and to 
assist the veteran with the development of his claims.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


